Plaintiff in error, Frank Battenheiser, was charged with the unlawful possession of intoxicating liquor, was arrested, tried, and convicted in the municipal court of Cincinnati. The judgment of conviction was affirmed by the court of *Page 304 
common pleas of Hamilton county, and error proceedings are now prosecuted to this court.
The only argument advanced by counsel for plaintiff in error as ground for reversal, as stated in his brief, is that the court erred in permitting witnesses to step from the witness stand to the bench and state in tones which could not be heard statements unknown to plaintiff in error or his counsel. If this were established it would be ground for reversal. Everything done in the court should be in the open and appear in the record.
The record in this case shows that a stenographer was present, a bill of exceptions was prepared, and statements were interlined which were not taken by the stenographer, but were later scratched out. The record fails to sustain counsel's claim that the witnesses spoke to the court, and fails to disclose what was said to the court which could not be heard by the parties or counsel. Therefore plaintiff in error's claim cannot be maintained.
The judgment of the court of common pleas, affirming the judgment of the municipal court, must be affirmed.
Judgment affirmed.
HAMILTON, J., concurs in the judgment.